DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated August 5, 2021. Applicant amended claims 1, 10-12, and 16. Claims 1-20 are pending.
Applicant's arguments have been considered and are persuasive as previously discussed during the interview conducted on July 28, 2021. However upon further search and consideration, claims 1, 2, and 8-17 are rejected as discussed below in view of the new grounds of as necessitated by the amendment. 

Claim Objections
Claim 1 is objected to for typographical error “coupled the housing” in Line 6. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 11, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callister et al. (U.S. Publication 2012/0253120, hereinafter “Callister”).
As to Claim 1, Callister discloses an actuator device in Fig. 18 comprising:
a housing (324, 354) in [0071]-[0072] having a first portion (354) in [0072] engageable with a scope “instruments” and “endoscopes” in [0071] and a second portion (324) in [0071] removably engageable “loaded into” in [0071] and “attach” in [0072] with a handle (363) in [0071] of a retrieval device (360) in [0071];
a platform (366) in [0072] that is movable relative to the housing and engageable with a slider (326) in [0071] of the retrieval device, wherein the platform extends distally from the second portion (the most proximal portion of the second portion); and
a link assembly (362) in [0071] that is coupled the housing and the platform, and operable to move the platform and slider relative to the housing and handle,
wherein the link assembly comprising a lever “finger lever” in [0071], the lever is between the scope and the retrieval device (the lever being situated between the top and bottom of the length of 364 of the retrieval device and the scope is positioned at the top of the retrieval device as shown in Fig. 18), and the lever is configured to be actuated in a first direction towards the scope and a second direction towards the retrieval device.
As to Claim 2, Callister discloses the actuator device of claim 1, wherein the first portion of the housing is removably engageable with the scope “endoscopes can be adapted for use with a delivery catheter” in [0071].
As to Claim 8, Callister discloses the actuator device of claim 1, wherein the housing includes an internal ledge the slotted cutout of (324) as shown in Fig. 18, and the platform is slidable on the internal ledge.
As to Claim 9, Callister discloses the actuator device of claim 1, wherein the platform includes a surface the slotted cutout of (324) as shown in Fig. 18 contoured to receive a corresponding surface (the protrusion of (326) fitted into the slotted cutout) of the slider.
As to Claim 11, Callister discloses a medical device in Fig. 18 comprising:
(324, 354) in [0071]-[0072] with a first portion the ball attachment means of stabilizing wire (354) in [0072] coupled to a scope “instruments” and “endoscopes” in [0071], and a second portion the larger diameter portion of (324) in [0071] removably coupled “loaded into” in [0071] and “attach” in [0072] to a handle (363) in [0071] of a retrieval device (360) in [0071];
a platform (366) in [0072] that is movable relative to the housing, and coupled to a slider (326) in [0071] of the retrieval device; and
a link assembly (362) in [0071] comprising a lever “finger lever” in [0071], wherein the link assembly is operable to move the platform and slider relative to the housing and handle,
wherein the scope is configured to be grasped by a first hand of a user at (324), the lever is between the scope and the retrieval device (the lever being situated between the top and bottom of the length of 364 of the retrieval device and the scope is positioned at the top of the retrieval device as shown in Fig. 18) and the lever is configured to be actuated in a first direction towards the scope and a second direction towards the retrieval device, and the lever is operable by a finger of the first hand while the first hand is grasping the scope.
As to Claim 12, Callister discloses the medical device of claim 11 wherein the lever is operable to move the platform between a first position and second position as described in [0072]-[0073].
As to Claim 14, Callister discloses the medical device of claim 12, wherein the retrieval device further comprises a wire (354) in [0067] extending distally from the housing, and a sheath the smaller diameter portion of (324) in [0071] extending distally from the slider.
As to Claim 15, Callister discloses the medical device of claim 12, wherein the retrieval device comprises the “top” extension of (326) in which a hole mounts (366) as shown in Fig. 18 movable relative to the handle and the slider, a wire (354) in [0067] extending distally from the slider, and a sheath the smaller diameter portion of (324) in [0071] extending distally from the extension.
As to Claim 16, Callister discloses a system in Fig. 18 comprising:
a scope “instruments” and “endoscopes” in [0071];
a retrieval device (360) in [0071] including:
a handle (363) in [0071]; and
a slider (326) in [0071] movable relative to the handle; and

	a housing (324, 354) in [0071]-[0072] with a first portion the ball attachment means of stabilizing wire (354) in [0072] engageable with “loaded into” in [0071] and “attach” in [0072] the scope, and a second portion the larger diameter portion of (324) in [0071] removably engageable with the handle of the retrieval device; and
	 a platform (366) in [0072] that is movable relative to the housing, and engageable with the slider of the retrieval device; and
	a link assembly (362) in [0071] that is coupled to the housing and the platform, wherein the link assembly comprises a lever “finger lever” in [0071] and the link assembly is operable via the lever to move the platform and slider relative to the housing and handle,
wherein the lever is positioned between the scope and the retrieval device (the lever being situated between the top and bottom of the length of 364 of the retrieval device and the scope is positioned at the top of the retrieval device as shown in Fig. 18) and the lever is configured to be actuated in a first direction towards the scope and a second direction towards the retrieval device.
As to Claim 17, Callister discloses the system of claim 16, wherein:
the scope comprises a sheath and a working channel “working channel of the scope” in [0072] wherein a sheath necessarily surrounds a channel extending therethrough;
the retrieval device comprises a wire (354) in [0067] extending distally from the housing or the slider, and
the wire is insertable through the working lumen of the scope when the actuator device is engaged with the scope and the housing as described in [0071]-[0072]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant has amended the claims and the previous previous rejections are withdrawn.
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Callister and in further views of Suzuki (U.S. Publication 2005/0182292).
As to Claims 10 and 13, Callister discloses the actuator device of claim 1 and medical device of claim 12 wherein the lever is operable to move the platform between a first position and second position, however does not specifically disclose a spring. Suzuki is applied as additional teaching to evidence the level of ordinary skill in the art wherein an actuator device in Figs. 1-2 comprising: a housing (17, 18, 20) in [0045] having a first portion (17, 18) in [0045] engageable with a scope (324) and a second portion (20) in [0045] engageable with a handle of a retrieval device; a platform (21) in [0048] that is movable relative to the housing and engageable with a slider (16) in [0044] of the retrieval device; and a link assembly (22) in [0048] that is coupled the housing and the platform, and operable to move the platform and slider relative to the housing and handle. Furthermore Suzuki teaches that a link assembly comprises a lever (21b) in [0048] and Fig. 2 operable to move the platform between a first position and a second position; and a spring (25) in [0048] and Fig. 2 positioned to bias the platform into the first position. It would have been obvious to one of ordinary skill in the art as evidenced by the cited art to provide a spring to bias a platform between two positions in order to fulfill the same function with predictable results.

Allowable Subject Matter
Claims 3-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: As to claims 3-7, although Callister discloses snap-fit means, it would be impermissible hindsight to modify the first and second portions of the housing with snap-fit means. As to Claims 18 and 19, the prior art of record does not specifically disclose or fairly suggest an expanded end effector on the wire. As to claim 20, the prior art of record does not specifically disclose or fairly suggest an extension movable proximally relative to the slider to move the sheath proximally relative to the wire.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795